       Case 2:19-cv-02223-JWL-ADM Document 1 Filed 05/10/19 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

LESLIE ALFORD,                                )
                                              )
               Plaintiff,                     )
                                              )      CASE NO.
v.                                            )
                                              )      JURY TRIAL DEMANDED
BRANDON STEVEN MOTORS, INC.                   )
D/B/A EDDY’S TOYOTA                           )
7333 E. KELLOGG DR.                           )
WICHITA, KS 67207                             )
                                              )
AND                                           )
                                              )
DANNY AL-WIDYAN                               )
7333 E. KELLOGG DR.                           )
WICHITA, KS 67207                             )
                                              )
               Defendants.                    )

                                          COMPLAINT

       COMES NOW Plaintiff, Leslie Alford ("Plaintiff"), by and through his attorney, and

alleges the following against Defendant Eddy’s Toyota (“Defendant”):

                                  NATURE OF THE CLAIM

       1.      This action for legal and equitable relief arises under Title VII of the Civil Rights

Act of 1964, codified at 42 U.S.C. § 2000(e), et seq. (“Title VII”), and under 42 U.S.C. § 1981 and

generally alleges racial harassment and discrimination in employment, and retaliation for

complaints thereof.

       2.      Plaintiff seeks compensatory and punitive damages.

                                JURISDICTION AND VENUE

       3.      Pursuant to 28 U.S.C. § 1331, jurisdiction is proper in this Court because this civil

action arises under the laws of the United States.
        Case 2:19-cv-02223-JWL-ADM Document 1 Filed 05/10/19 Page 2 of 8




        4.       Pursuant to 28 U.S.C. § 1391(b) and (c), venue is proper in this Court because a

substantial part of the events or omissions giving rise to the claims alleged herein occurred in this

judicial district.

                                              PARTIES

        5.       Plaintiff Les Alford is an African-American male citizen of the United States

residing at all relevant times and continuing to reside in the State of Kansas.

        6.       Defendant is a Kansas Corporation authorized to do business and doing business in

the State of Kansas.

        7.       Defendant previously employed Plaintiff at its facility in Wichita, Kansas.

        8.       Defendant employs one hundred and one or more employees in the U.S.

        9.       At all times mentioned herein, each of the Defendant’s employees named in this

Petition were the agents, servants and employees of Defendant acting within the course and scope

of their employment.

                              ADMINISTRATIVE PROCEEDINGS

        10.      On May 03, 2018, Plaintiff filed a timely Charge of Discrimination with Equal

Employment Opportunities Commission (EEOC). A copy of the charge is attached hereto as

Exhibit A and is incorporated herein by reference.

        11.      On February 22, 2019 the EEOC issued Plaintiff his Notice of the Right to Sue

pursuant to Title VII. A Copy of the right to sue is attached hereto as Exhibit B and is incorporated

herein by reference.

        12.      This action has been filed with this Court within 90 days of Plaintiff’s receipt of his

right-to-sue notice from the EEOC. Accordingly, Plaintiff has complied with all administrative

prerequisites before filing this action.
       Case 2:19-cv-02223-JWL-ADM Document 1 Filed 05/10/19 Page 3 of 8




                  GENERAL ALLEGATIONS COMMON TO ALL CLAIMS

       13.     In March 2017, Plaintiff began employment with Defendant as a Team Leader and

was later promoted to Sales Manager.

       14.     Prior to his termination, Plaintiff had never been issued discipline while employed

with Defendant.

       15.     Approximately two weeks after Plaintiff’s employment began a manager’s meeting

was held.

       16.     During the meeting Danny Al Widyan, the General Sales Manager and Plaintiff’s

direct supervisor, told everyone that he had hired the right “nigger” for the job.

       17.     Plaintiff informed Al Widyan there was no need to talk like that and that his

behavior was offensive and unwelcome.

       18.     Undeterred, Al Widyan later told Plaintiff at a work lunch that he liked to hire

“niggers” because they work hard.

       19.     A few weeks later, Al Widyan overheard Plaintiff telling another employee that

Plaintiff was buying a home.

       20.     After learning this, Al Widyan explained to Plaintiff that he was trying to sell his

home and asked Plaintiff to look at it.

       21.     During a subsequent visit to Al Widyan’s home, Al Widyan drove Plaintiff around

the neighborhood and pointed out to Plaintiff where all the “niggers” that lived in his neighborhood

were living and Plaintiff told him that he did not want that word used and it was offensive.

       22.     Al Widyan continued, telling workplace colleagues including General Manager

Jim Lowe that he knew Plaintiff did not vote for Trump because Plaintiff was a Democrat and a

“fucking nigger.”
       Case 2:19-cv-02223-JWL-ADM Document 1 Filed 05/10/19 Page 4 of 8




        23.     Al Widyan repeatedly told Plaintiff that his race was better than theirs, would refer

to other African-Americans in Plaintiff’s presence as “niggers,” (and would call other races

offensive terms such as “wetbacks” and “sand niggers”) and repeatedly made similar offensive

and hateful race-based comments.

        24.     The above described conduct was severe and pervasive and affected the terms and

conditions of Plaintiff’s employment.

        25.     Plaintiff continually complained to Stephanie Fawcett, the head of Human

Resources, about this conduct and these offensive words and made it clear, throughout, to Danny

Al Widyan that his behavior was offensive and unwelcome.

        26.     Thereafter, Plaintiff was demoted from Desk Manager to Floor Manager.

        27.     Defendants also began underpaying Plaintiff for work performed, in an apparent

effort to make Plaintiff quit.

        28.     On December 24, 2017, Al Widyan came into Plaintiff’s office and said that he

could not believe they were making all the “niggers” work on Christmas Eve.

        29.     After this incident, Plaintiff was moved from Toyota to Ford although Defendants

knew at that time that the Ford Dealership was going to be sold and all Ford employees were going

to lose their jobs.

        30.     As a result, Plaintiff’s pay was reduced and he ultimately lost his job entirely.

        31.     At all times mentioned herein, Al Widyan and Fawcett were agents, servants and

employees of Defendant and were at all such times acting within the scope and course of their

agency and employment, or their actions were expressly authorized or ratified by Defendant.

Therefore, Defendant is liable for the actions of said persons and/or other perpetrators under all

theories pled herein.
         Case 2:19-cv-02223-JWL-ADM Document 1 Filed 05/10/19 Page 5 of 8




                    COUNT I: HARASSMENT ON THE BASIS OF RACE
                   AND RETALIATION IN VIOLATION OF 42 U.S.C. 1981


         32.    Plaintiff incorporates by reference each preceding paragraph in this Complaint as

if fully set forth here.

         33.    Defendant had a contract for employment as construed pursuant to 42 U.S.C.

§1981.

         34.    As outlined above, during Plaintiff’s employment with Defendant, Defendant

denied Plaintiff the same right to make and enforce contracts and to the full and equal benefits of

all laws and proceedings for the security of persons and property as is enjoyed by white citizens,

and has retaliated against Plaintiff for complaining about the same, in violation of 42 U.S.C. 1981.

         35.    As a direct and proximate result of the unlawful conduct of Defendants as set forth

herein, Plaintiff has suffered damages which include emotional distress, pain and suffering, loss

of wages and benefits, harm to his employment reputation and resulting damage to his career, and

mental distress in the form of embarrassment, degradation and humiliation, and has incurred costs

and expenses in the brining of this suit including attorney’s fees.

         36.    The conduct of Defendant was intentional, malicious and/or outrageous and

evidenced an evil motive or reckless indifference to the rights of Plaintiff and others similarly

situated, entitling Plaintiff to an award of punitive damages.

         WHEREFORE, Plaintiff prays for judgment against Defendants for damages in such

amount as is reasonable to compensate him for his actual losses, prays for punitive damages, prays

for attorney’s fees, prays for all costs and expenses and further prays for such other and further

relief as may be just in the premises including equitable relief in the form of a declaratory judgment

that Defendants’ conduct has violated the law.
        Case 2:19-cv-02223-JWL-ADM Document 1 Filed 05/10/19 Page 6 of 8




                    COUNT II: HARASSMENT ON THE BASIS OF RACE
                              IN VIOLATION OF TITLE VII

        37.     Plaintiff incorporates by reference each preceding paragraph in this Complaint as

if fully set forth here.

        38.     Defendant’s racial harassment was severe and pervasive and affected the terms and

conditions of Plaintiff’s employment.

        39.     Plaintiff was subjected to a hostile and offensive work environment based on his

race, African-American, which he found and which a reasonable person would find to be offensive.

        40.     The conduct at issue was engaged in by Plaintiff’s direct supervisor, for which

Defendant Brandon Steven Motors should be found vicariously liable.

        41.     Plaintiff’s race was a motivating factor in Defendants’ harassment of Plaintiff and

in Brandon Steven Motors’ eventual transfer and termination of Plaintiff.

        42.     As a direct and proximate result of the unlawful conduct of Defendants as set forth

herein, Plaintiff has suffered damages which include emotional distress, pain and suffering, loss

of wages and benefits, harm to his employment reputation and resulting damage to his career, and

mental distress in the form of embarrassment, degradation and humiliation, and has incurred costs

and expenses in the brining of this suit including attorney’s fees.

        43.     The conduct of Defendant was intentional, malicious and/or outrageous and

evidenced an evil motive or reckless indifference to the rights of Plaintiff and others similarly

situated, entitling Plaintiff to an award of punitive damages.

        WHEREFORE, Plaintiff prays for judgment against Defendants for damages in such

amount as is reasonable to compensate him for his actual losses, prays for punitive damages, prays

for attorney’s fees, prays for all costs and expenses and further prays for such other and further

relief as may be just in the premises including equitable relief in the form of a declaratory judgment
        Case 2:19-cv-02223-JWL-ADM Document 1 Filed 05/10/19 Page 7 of 8




that Defendants’ conduct has violated the law.

                    COUNT III: RETALIATION FOR COMPLAINING OF
                     DISCRIMINATION, IN VIOLATION OF TITLE VII


        44.     Plaintiff incorporates by reference each preceding paragraph in this Complaint as

if fully set forth here.

        45.     Plaintiff complaint of discrimination to human resources constitutes a protected

activity.

        46.     Plaintiff’s protected activity was a motivating factor in Defendant’s decision to

reduce Plaintiff’s pay and transfer Plaintiff, and eventually terminate his employment, which

constitute adverse employment actions.

        47.     Defendant’s retaliation against Plaintiff was intentional, willful, and malicious, and

constituted a willful violation of Plaintiff’s federally protected rights.

        48.     At the time Defendant retaliated against Plaintiff, Defendant knew that such

retaliation was unlawful.

        49.     The actions and conduct set forth herein was outrageous and showed evil motive or

reckless indifference to or conscious disregard for the rights of Plaintiff and therefore Plaintiff is

entitled to punitive damages from Defendant to punish and deter Defendant and others from like

conduct.

        50.     As a direct and proximate result of the unlawful conduct of Defendants as set forth

herein, Plaintiff has suffered damages which include emotional distress, pain and suffering, loss

of wages and benefits, harm to his employment reputation and resulting damage to his career, and

mental distress in the form of embarrassment, degradation and humiliation, and has incurred costs

and expenses in the brining of this suit including attorney’s fees.
       Case 2:19-cv-02223-JWL-ADM Document 1 Filed 05/10/19 Page 8 of 8




       WHEREFORE, Plaintiff prays for judgment against Defendants for damages in such

amount as is reasonable to compensate him for his actual losses, prays for punitive damages, prays

for attorney’s fees, prays for all costs and expenses and further prays for such other and further

relief as may be just in the premises including equitable relief in the form of a declaratory judgment

that Defendants’ conduct has violated the law.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands trial by jury of all counts and allegations contained herein.

                            DESIGNATION OF PLACE OF TRIAL

       Plaintiff hereby designates the Federal Court in Kansas City, Kansas as the place of trial.



                                                      Respectfully Submitted,

                                                      GREGORY & ASSOCIATES

                                                      /s/ Lyle M. Gregory_________
                                                      Lyle M. Gregory, D.Kan #70437
                                                      309 S. Washington
                                                      Raymore, MO 64083
                                                      Telephone: 816.331.8767
                                                      Facsimile: 816.331.9967
                                                      Email: kctryit@earthlink.net

                                                      ATTORNEY FOR PLAINTIFF
